Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-8 and 10-16, drawn to an additive manufacturing building apparatus classified in B29C64/35. 
II. Claim 9, drawn to a method for building a 3D object, classified in B33Y30/10.
The inventions are independent or distinct, each from the other because:
Inventions Group I and Group II are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case the cleaning or maintenance operation of the printing heads may be performed by hand.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:

The inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).

Claims 1-8 and 10-16 are drawn to an additive manufacturing building apparatus classified in B29C64/35, and Claim 9 is drawn to a method for building a 3D object, classified in B33Y30/10.


Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
Belinda Lee on 6 Nov 2020 a provisional election was made without traverse to prosecute the invention of Group I, claims 1-8 and 10-16.  Affirmation of this election must be made by applicant in replying to this Office action.  Claim 9 is withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Claim Objections
Claims 1, 6, and 10 are objected to because of the following informalities:  

Claim 1 and 10 recite the limitation “wherein the scanning driver allows the ejection heads to perform at least a main scanning operation of ejecting the material while moving in a main scanning direction relative to the 3D object being built, as the scanning operation, and allows the ejection.” The phrase “as the scanning operation” does not appear to modify any portion of the clauses before or after the phrase. Presumably it should be taken out or incorporated in the clause in a more understandable way. 

Claim 6 recites “the maintenance unit performs the maintenance operation of the ejection head after the main scanning operation performed immediately before part of the deposition scanning operation performed multiple times.” This phrase should be made clearer, specifically what is happening “immediately before” and what “part” of the deposition scanning operation entails. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 10, as well as dependent claims 2-8 and 11-16, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 1 and 10 as well as dependent claims 2, 3, 5, 6, 7, 8, 11, 14, 15, and 16 recite the limitation “the ejection head.” There is insufficient antecedent basis for this limitation. 

Claim 6 recites “the next main scanning operation.” There is insufficient antecedent basis for this limitation. 

Claim 8 recites “the predetermined maintenance.” There is insufficient antecedent basis for this limitation. 


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “maintenance unit” in claims 1 and 3-16, and are interpreted to be a wiper.


Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 


Claim(s) 1-8 and 10-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takahashi (US 20170266889 A1, hereinafter “Takahashi”) or under 35 USC 103 as being obvious over Takahashi. 

Regarding claim 1, Takahashi teaches a building apparatus configured to build a three-dimensional (3D) object (see abstract), the building apparatus comprising: 
a plurality of ejection heads (model material ejection head 16 and the support material ejection head 20) each configured to eject a material (see [0007]) used for building the 3D object; 
a scanning driver (X-Y scanning unit 24; [0049]) configured to allow the ejection heads to perform a scanning operation of moving relative to the 3D object being built ([0049] teaches the XY scanning unit 24 drives the scanning axis 24A such that the model material ejection head 16, the support material ejection head 20, and the UV light source 22 move in X and Y directions, that is, are scanned on a XY plane); and 
a maintenance unit (cleaning unit 28; cleaning unit 28 is a functional equivalent of a maintenance unit as [0087] teaches cleaning the heads with cleaning unit 28) configured to perform a maintenance operation (see [0087] teaching cleaning the heads with cleaning unit 28) of the ejection head, 

Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) in teaching "[A]pparatus claims cover what a device is, not what a device does."). Thus, steps such as allows/allowing and performs/performing do not impart patentability to the apparatus of claim 1. The apparatus of the prior art merely needs to be capable of performing the operation listed in the independent claim. 
The apparatus taught in Takahashi is capable of performing the scanning operation ([0024]) as well as cleaning part or each of the heads individually ([0087] teaches that only one ejection head, the head ejecting the material having been consumed in the predetermined amount, may be cleaned during a cleaning operation).
Thus, Takahashi is capable of performing the steps claimed. 

Alternatively, even under an interpretation giving these limitations weight it would have been obvious to perform the steps in view of Takahashi. [0085]-[0086] of Takahashi teach that the cleaning may be performed at any time. The cleaning may be performed after a period of time elapses or after a predetermined amount of material is dispensed. Fig. 3 also shows the scanning and cleaning operations performed multiple times. 

Regarding claim 2, Takahashi teaches an ultraviolet light source (UV light source 22) configured to emit ultraviolet rays ([0046]), wherein each of the ejection heads ejects the material to be cured by radiation of the ultraviolet rays ([0037] teaches the material is cured by ultraviolet rays), and the ultraviolet light source emits the ultraviolet rays during the main 

Regarding claim 10, Takahashi teaches a building apparatus configured to build a three-dimensional (3D) object (see abstract), the building apparatus comprising: 
a plurality of ejection heads (model material ejection head 16 and the support material ejection head 20) each configured to eject a material (see [0007]) used for building the 3D object; 
an ultraviolet light source (UV light source 22) configured to emit ultraviolet rays;
a scanning driver (X-Y scanning unit 24; [0049]) configured to allow the ejection heads to perform a scanning operation of moving relative to the 3D object being built ([0049] teaches the XY scanning unit 24 drives the scanning axis 24A such that the model material ejection head 16, the support material ejection head 20, and the UV light source 22 move in X and Y directions, that is, are scanned on a XY plane); and 
a maintenance unit (cleaning unit 28) configured to perform a maintenance operation (see [0087] teaching cleaning the heads with cleaning unit 28) of the ejection head, 

Regarding the rest of the limitations of claim 10, an apparatus is defined by what it is, not what it does. See MPEP 2114.II. (citing Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) in teaching "[A]pparatus claims cover what a device is, not what a device does."). Thus, steps such as allows/allowing, performs/performing, ejects/ejecting do not impart patentability to the apparatus of claim 1. The apparatus of the prior art merely needs to be capable of performing the operation listed in the independent claim. 

Thus, Takahashi is capable of performing the steps claimed.

	Regarding claims 3-8 and 11-16, the apparatus in Takahashi is capable of performing the steps found in those claims such as ejects/ejecting, performs/performing, selects/selecting, deposits/depositing, allows/allowing, checks/checking, etc.  
	For example, Takahashi teaches in [0085]-[0086] that the cleaning may be performed at any time. For example, the cleaning may be performed after a period of time elapses or after a predetermined amount of material is dispensed. The cleaning may be performed multiple times (see Fig. 3) during the production of a 3D object. Further, Takahashi teaches that individual printing heads may be cleaned ([0087] teaches cleaning only one head; [0085] teaches cleaning one head based upon the amount of material extruded). For example, the cleaning would clean the model material ejection head 16 much more often than the support material ejection head 20 where there is not much support material needed or the opposite scenario may occur where more 

	Additionally, under an obvious analysis, it would have been obvious to clean the head at any number of possible cleaning times, as Takahashi teaches that cleaning may be performed at any time ([0085]). 

Finally, Takahashi teaches an apparatus having a first ejection head and a second ejection head (model material ejection head 16 and support material ejection head 20). Takahashi also teaches that the head is an inkjet head ([0186]). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL SPIEL whose telephone number is (571)270-1619.  The examiner can normally be reached on M-F; 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL SPIEL/Examiner, Art Unit 1748                                                                                                                                                                                                        
	
/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742